HARDY, Judge.
This is an action by an employer, Rubin Latham, and an accidentally injured employee, Huey Horton, for recovery of benefits under a policy of accident insurance issued by the defendant, World Insurance Company. From a judgment in favor of defendant rejecting the plaintiff’s demands, this appeal is prosecuted by the plaintiff-employer, Latham. The plaintiff employee, Horton, has not perfected an appeal.
There is no question as to the occurrence of an accident as the result of which plaintiff, Huey Horton, sustained an injury on or about August 31, 1951, at which time the policy of insurance was in effect. Under the allegations of plaintiff’s petition the terms and conditions of the policy were made a part thereof. Reference to the policy discloses the fact that it insures the employees of the named employer, Rubin Latham, against losses resulting from bodily injuries sustained during the term of the policy, through purely accidental means, while the employee is actually engaged in the performance of some duty pertaining to his occupation, and, further, that all indemnities provided under the terms and conditions of the policy are payable to the employee or his beneficiary.
In view of the above provisions, it follows that, in the event of reversal, no judgment could be rendered by this court in favor of any party except the employee. Inasmuch, therefore, as the employee is not *397a party to this appeal, we consider that there is nothing before this court for determination.
The appeal is dismissed at appellant’s cost.